In a habeas corpus proceeding to determine custody of the infant issue of the parties, the petitioner father appeals from a judgment of the Supreme Court, Queens County (Kassoíf, J.), dated July 3, 1985, which, after a hearing, dismissed the writ, granted custody of the child to the respondent, the child’s mother, and granted the petitioner certain visitation.
Ordered that the judgment is affirmed, without costs or disbursements.
The hearing on the issue of custody presented sharp issues of credibility, and, upon this record, we find that the court’s determination of custody is adequately supported by the record (People ex rel. Mollo v Mollo, 110 AD2d 686). Bracken, J. P., Lawrence, Eiber and Spatt, JJ., concur.